683 S.E.2d 702 (2009)
STATE ex rel. UTILITIES
v.
KILL DEVIL HILL.
No. 68A09.
Supreme Court of North Carolina.
August 27, 2009.
Norman W. Shearin, Kitty Hawk, Daniel F. McLawhorn, Special Deputy Attorney General, Andrew L. Romanet, General Counsel, Dwight W. Allen, James B. Blackburn, Robert W. Kaylor, Raleigh, Stephen H. Watts, Vishwa B. Link, Richmond, VA, for Tommy Cooke.
Antoinette R. Wike, Chief Counsel, for Public StaffUtilities Comm.
M. Keith Kapp, Raleigh, for Town of Kill Devil Hills.
Mark E. Anderson, for Virginia Electric & Power Co.
The following order has been entered on the motion filed on the 7th of July 2009 by Kristian Mark Dahl for Admission Pro Hac Vice:
"Motion Allowed by order of the Court in conference this the 27th of August 2009."